DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
A preliminary amendment filed on 1 August 2022 is acknowledged. Claims 1-33 are cancelled, and claims 34-45 are newly added.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1 August 2022 is acknowledged. Claims 35-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 34 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wallquist (US 2007/0028807).
Regarding diketopyrrolopyrole pigment compounds (I-7) and (I-14) of claim 34 (copied below), 

    PNG
    media_image1.png
    360
    312
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    329
    243
    media_image2.png
    Greyscale

Wallquist discloses at least one diketopyrrolopyrrole pigment of formula (3a) ([0026, page 2):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The choice of R1' being tert-butyl and R2 being chlorine provides the claimed diketopyrrolopyrole pigment compound (I-7) (refer to solid boxes above).
The choice of R1' being chlorine and R2 being tert-butyl provides the claimed diketopyrrolopyrole pigment compound (I-14) (refer to broken ovals above).
Under a first interpretation, Wallquist's generic disclosure of formula (3a) anticipates diketopyrrolopyrole pigment compounds (I-7) and (I-14) of claim 34.
Regarding the question of whether a generic disclosure will anticipate a claimed species, MPEP 2131.02, III teaches the following (bolding added):
"[W]hether a generic disclosure necessarily anticipates everything within the genus … depends on the factual aspects of the specific disclosure and the particular products at issue." Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1083, 89 USPQ2d 1370, 1375 (Fed. Cir. 2008). See also Osram Sylvania Inc. v. American Induction Tech. Inc., 701 F.3d 698, 706, 105 USPQ2d 1368, 1374 (Fed. Cir. 2012) ("how one of ordinary skill in the art would understand the relative size of a genus or species in a particular technology is of critical importance").

A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did not specify a particular coating technique. The specification of the reference disclosed PVD as one of three suitable coating techniques. The Federal Circuit stated that the reference’s "express ‘contemplat[ion]’ of PVD coatings provided sufficient evidence that a reasonable mind could find that a person of skill in the art… would immediately envisage applying a PVD coating. Thus, substantial evidence supports the Board's conclusion that [the reference] effectively teaches 15 combinations, of which one anticipates pending claim 1. Though it is true that there is no evidence in [the reference] of ‘actual performance’ of combining the ruthenium binder and PVD coatings, this is not required." Kennametal, 780 F.3d at 1383, 114 USPQ2d at 1255 (citations omitted).

When a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be "at once envisaged." One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).

In In re Petering, the prior art disclosed a generic chemical formula "wherein X, Y, Z, P, and R'- represent either hydrogen or alkyl radicals, R a side chain containing an OH group." The court held that this formula, without more, could not anticipate a claim to 7-methyl-9-[d, l'-ribityl]-isoalloxazine because the generic formula encompassed a vast number and perhaps even an infinite number of compounds. However, the reference also disclosed preferred substituents for X, Y, Z, P, R, and R' as follows: where X, P, and R' are hydrogen, where Y and Z may be hydrogen or methyl, and where R is one of eight specific isoalloxazines. The court determined that this more limited generic class consisted of about 20 compounds. The limited number of compounds covered by the preferred formula in combination with the fact that the number of substituents was low at each site, the ring positions were limited, and there was a large unchanging structural nucleus, resulted in a finding that the reference sufficiently described "each of the various permutations here involved as fully as if he had drawn each structural formula or had written each name." The claimed compound was 1 of these 20 compounds. Therefore, the reference "described" the claimed compound and the reference anticipated the claims.

	Given that Wallquist's diketopyrrolopyrrole pigment of formula (3a) provides a limited number of compounds covered by the "especially preferred embodiment" using formula (3a) in combination with the fact that the number of substituents at each variable site is low (10 choices for R1' and 8 choices for R2), the ring positions of R1' and R2 are fixed, and there is a large unchanging structural nucleus, under the first interpretation of Wallquist it is held that one of ordinary skill in the art could draw the structural formula of each compound included in formula (3a) and therefore could "at once envisage" the claimed diketopyrrolopyrole pigment compounds (I-7) and (I-14) of claim 34.

Under a second interpretation, diketopyrrolopyrole pigment compounds (I-7) and (I-14) of claim 34 are held to be obvious over Wallquist's generic disclosure of formula (3a).
Regarding the obviousness of species when the prior art teaches a genus, MPEP 2144.08 teaches that factors to be considered include the number of species encompassed by the genus. Given that Wallquist's diketopyrrolopyrrole pigment of formula (3a) provides a limited number of compounds covered by the "especially preferred embodiment" using formula (3a) in combination with the fact that the number of substituents at each variable site is not large (10 choices for R1' and 8 choices for R2), the ring positions of R1' and R2 are fixed, and there is a large unchanging structural nucleus, in the alternative to anticipation, it would have been obvious to one of ordinary skill in the art at the time of filing to select from the listed choices of R1' and R2 in Wallquist's formula (3a) to provide diketopyrrolopyrole pigment compounds (I-7) and (I-14) of claim 34.
Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
In making this alternative determination of obviousness, the evidence as a whole has been considered, including Example 7 of the specification, which provides a working example of synthesizing compound (I-7). Tables 1-1, 1-2, and 1-3 provide evidence that compound (I-7) provides better color strength and weathering resistance than Pigment orange 73. Pigment orange 73 is a diketopyrrolopyrrole pigment having 3-tert-butylphenyl subunits, compared to the 3-chloro-4-tert-butylphenyl subunits of compound (I-7).
Regarding secondary considerations of non-obviousness, evidence of unexpected results must be commensurate in scope with the claimed invention [MPEP 716.02(d)], and the claimed subject matter must be compared with the closest prior art [MPEP 716.02(e)].
The comparison of compound (I-7) to Pigment orange 73 is not a comparison to the closest prior art. The prior art of Iqbal (US 4,415,685; IDS) specifically discloses a diketopyrrolopyrrole pigment having 3-chloro-4-alkylphenyl subunits (col. 5, lines 26-27; Example 45, Table 1, col. 16, lines 7-8). Pigment orange 73 lacks chloro-substitution, or any other electron-withdrawing substituent. Even if the presence of a tert-butyl substituent is treated as more structurally significant than the 3-chloro-4-alkylphenyl subunit, Iqbal's Example 37 (Table 1, col. 15) is structurally closer prior art to compound (I-7) than Pigment orange 73 is to compound (I-7), given the shared para-substitution of the tert-butyl group in both Iqbal's Example 37 and in compound (I-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797